COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-430-CV


IN RE GERALD ANTHONY WRIGHT                                          RELATOR

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Relator was unable to furnish us

with a file-marked copy of his motion for DNA testing, and the trial court has

confirmed by telephone that it has not received Relator’s motion for DNA

testing. Accordingly, relator’s petition for writ of mandamus is denied.




                                                   PER CURIAM


PANEL: WALKER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: December 16, 2008




  1
      … See Tex. R. App. P. 47.4.